JUDGMENT ORDER
CARMAN, Chief Judge:
On June 2, 1997, this Court affirmed the Department of Commerce’s determination in Final Affirmative Countervailing Duty Determinations: Certain Steel Products from France, 58 Fed. Reg. 37,304 (Dep’tComm. 1993) (final determ.), with the exception of the issue of whether certain Credit National export loans discovered at verification conferred a countervailable benefit on Usinor Sacilor. At the request of the Department of Commerce, that issue was remanded for further consideration. See Inland Steel Industries, Inc. v. United States, 967 F. Supp. 1338, 1381 (CIT 1997). In compliance with this Court’s remand order, the Department of Commerce filed its remand results on August 11, 1997. See Final Results of Redetermination Pursuant to Court Remand: Inland Steel Industries, Inc., Et Al. v. United States, and Usinor Sacilor Et Al., Consol. Ct. No. 93-09-00567-CVD, Slip Op. 97-71 and Order (CIT June 2,1997) (dated July 7,1997) (“Remand Determination”).
Noting that no parties to this action have filed comments on Commerce’s Remand Determination, it is hereby
Ordered That The Results Of The Department Of Commerce’s Remand Determination Are Affirmed.